Citation Nr: 1616520	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-37 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected post-operative patellofemoral syndrome of the left knee, current evaluated as 20 percent disabling.

2.  Entitlement to an increased rating in excess of 30 percent for service-connected hypertensive cardiovascular disease.

3.  Entitlement to an increased rating for service-connected migraine headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2013 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the left knee claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an August 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran has repeatedly alleged an inability to retain employment due to his service-connected disabilities including patellofemoral syndrome of the left knee and migraine headaches.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

While appellate action was pending, VA treatment records dating from August 2014 through January 2015 were associated with the Veteran's claims file.  A SSOC was not subsequently issued.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.

In this case, the Board finds that the newly added VA treatment records are redundant of evidence already of record and are therefore not "pertinent".  On the key point of the severity of the left knee disability, the newly submitted treatment records shed no light.  Thus, the Board has determined that the evidence does not require referral to the RO, nor does it require a waiver signed by the Veteran.

The issues of entitlement to service connection for a bilateral hip disability, a lumbar spine disability, and an acquired psychiatric disorder, as well as entitlement to increased ratings for hypertensive heart disease and migraine headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The post-operative patellofemoral syndrome of the left knee is manifested by flexion limited to no less than 75 degrees and extension to zero degrees, with no evidence of subluxation or lateral instability.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for post-operative patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5260, 5261, 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that the VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim in a letter dated March 2007.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment and personnel records.

Pursuant to the July 2013 Board Remand, the Veteran was afforded a VA examination in July 2014 with respect to the pending claim, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the July 2014 VA examination is sufficient with respect to the claim decided herein, as it is predicated on consideration of the VA treatment records in the Veteran's claims file, and specific examination findings.  The VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 20 percent evaluation for his service-connected post-operative patellofemoral syndrome of the left knee throughout the appeal period.  Nevertheless, analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Service connection for post-operative patellofemoral syndrome of the left knee was granted in November 1989, at which time a 10 percent evaluation was assigned.  In a November 1999 rating decision, the rating was increased to 20 percent, effective March 11, 1999.  In the January 2008 rating action, which is currently on appeal, the RO continued the assigned 20 percent evaluation.

The Veteran's post-operative patellofemoral syndrome of the left knee, which is not a disability specifically listed under VA's rating schedule, has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a , DC 5299-5260.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2015).  As such, the RO rated the service-connected patellofemoral syndrome of the left knee by analogy to arthritis and rated the disability based upon limitation of motion under DC 5260.

Degenerative arthritis is rated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2015).

Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Under DCs 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.  Normal range of motion for the knee is defined as follows:  flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2015).

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 62604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261.

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

The Board has also considered DC 5262 which provides that malunion of the tibia or fibula with slight knee or ankle disability, warrants a 10 percent evaluation; with moderate knee or ankle disability a 20 percent evaluation is warranted, and with marked knee or ankle disability a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5262 (2015).  Nonunion of the tibia or fibula with loose motion requiring a brace warrants a 40 percent evaluation.  Id.  To this end, the Board notes that the Veteran was previous assigned an analogous 20 percent evaluation under DC 5262.  However, as the medical evidence of record does not document malunion or nonunion of the tibia and fibula, the evaluation was reassessed as analogous to arthritis.  Therefore, DC 5262 is not for application.

In this matter, the Veteran has asserted that his left knee disability warrants an increased rating because the disability is more severe than is contemplated by the currently assigned 20 percent evaluation.  For the reasons set forth below, the Board finds that an increased rating is not warranted.

The Veteran was afforded a VA examination in October 2007 at which time he reported left knee pain without flare-ups.  The Veteran endorsed associated symptoms of stiffness, giving way/instability, locking, and swelling.  He reported that he had lost 40 weeks of work in prior twelve months due to limits on lifting, walking, and standing.  However, the Veteran indicated that his left knee disability had no effect on his activities of daily living and he was able to engage in chores, sports, and exercise with some limitations.  The Veteran relied upon a single cane for ambulation and wore a left knee brace.  Upon physical examination, the examiner indicated that the Veteran did not exhibit deformity, tenderness, crepitation, or instability of the left knee.  Range of motion measurements demonstrated flexion to 110 degrees with pain and extension to zero degrees without pain.  The examiner indicated that "[w]ith repetition of all the motions, there was no loss of motion secondary to pain, weakness, or lack of endurance."  There was no evidence of ankylosis.  The examiner did note some evidence of abnormal weight-bearing; namely, increased wear on the right lateral heel of his shoe, compared to the left side.  There was no evidence of leg shortening.  The examiner confirmed a diagnosis of patellofemoral syndrome of the left knee.  He noted that the left knee disability had significant effects on the Veteran's occupational activities, but no impact on his daily activities.

Pursuant to the July 2013 Board remand, the Veteran was afforded another VA examination in July 2014.  The examiner noted the Veteran's report of left knee pain and instability.  The Veteran reported that his left knee pain was routinely 6/10 in severity.  He takes hydrocodone for his knee pain.  He endorsed periodic buckling and locking of the left knee.  The examiner noted that the Veteran is now employed as a janitor.  The Veteran endorsed flare-ups of pain to approximately 10/10 in the left knee.  Range of motion testing documented flexion to 80 degrees, additionally limited to 75 degrees by pain.  Extension to zero degrees was shown with pain on movement.  Upon repetitive testing, flexion of the left knee was limited to 75 degrees.  The examiner noted that functional loss of the left knee was shown by less movement than normal and pain on movement.  There was no evidence of weakened movement, excess fatigability and incoordination.  There was pain to palpitation of the left knee.  Notably, muscle strength was intact and there was no objective evidence of instability upon physical examination.  The examiner further noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated that the Veteran did not use an assistive device for locomotion.  The examiner confirmed that the Veteran's left knee disability does impact his ability to work.  Specifically, "[t]he Veteran states that when his knee pain flares up he has to go home due to the discomfort as he cannot work."  The examiner additionally specifically addressed the Mitchell criteria.  Notably, he reported that repetitive motion of the left knee demonstrated a decrease change in range of motion.  He explained, "[t]hus, it is more likely than not this Veteran would have at least a 5 degree change in left knee flexion range of motion with a significant flare-up or when the joint is used repeatedly over a period of time."

As described above, in order to warrant an increased, 30 percent evaluation, the evidence must show limitation of flexion to 15 degrees or of extension to 20 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Accordingly, with respect to the range of motion studies performed throughout the appeal period, the Veteran exhibited flexion limited to no more than 75 degrees.  This far exceeds limitation to 15 degrees required for the assignment of a 30 percent rating under DC 5260.  Thus, an increased disability rating cannot be assigned based on DC 5260.

Under DC 5261, a 30 percent evaluation is warranted for limitation of knee extension to 20 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  Critically, the VA examination and treatment records consistently demonstrate full extension of the left knee, with no significant impairment noted.  The convincing evidence does not demonstrate left knee extension measurements meeting or approximating the criteria for a compensable disability rating pursuant DC 5261.

The Board also notes that the Veteran complained of giving way and instability due to his left knee disability.  However, there is no objective evidence of either recurrent subluxation or lateral instability to warrant a separate compensable rating under DC 5257.  Instability and subluxation were not shown in the VA examinations conducted during the appeal period.  In addition, there are no objective findings of instability or subluxation documented in the VA treatment records during the appeal period.  The Veteran also complained of frequent episodes of joint locking, pain effusion, and crepitus, but no meniscal dislocation or tear was noted and a higher rating under DC 5258 is not warranted.

The Board further notes that there is no evidence, nor does the Veteran so contend, of incapacitating episodes due to his left knee disability.  Additionally, the medical evidence does not reflect that the Veteran's subjective reports of knee pain caused functional loss sufficient to warrant a higher disability rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Veteran's subjective complaints of pain are adequately addressed by the 20 percent rating currently assigned.  Critically, the October 2007 VA examiner showed that the Veteran was able to achieve 110 degrees of flexion and zero degrees of extension, despite pain on movement.  Moreover, the July 2014 VA examiner documented flexion of the left knee to 75 degrees limited by pain and repetitive movement, and extension to zero degrees.  Thus, the pain does not appear to be productive of disability warranting an increased rating.  The Board further notes that the Veteran's range of motion was not additionally affected by weakness, fatigability, or incoordination.  See the VA examination reports dated October 2007 and July 2014.  The Board therefore finds that the assignment of additional disability based on DeLuca factors is not warranted.

In arriving at this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and his personal statements, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as pain, and their history.  Layno, supra; Buchanan, supra.  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise.

Accordingly, for the reasons expressed above, the Board finds that the Veteran's left knee disability is appropriately assigned a 20 percent disability rating under the applicable criteria.  38 C.F.R. § 4.71a, DCs 5260, 5261.  An increased evaluation in excess of 20 percent for post-operative patellofemoral syndrome of the left knee is not warranted.

The Board also finds that the Veteran's left knee disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's left knee symptoms.  Although there is some evidence that the Veteran's disabilities have negatively impacted his employability, the evidence does not show that the severity of the disabilities has exceeded the rating criteria.  In particular, the Veteran's left knee disability is properly evaluated for impaired flexion and extension pursuant to the applicable diagnostic criteria.  The Board recognizes the Veteran's contention that he missed 40 weeks of work in a year due to his left knee disability.  See the VA examination report dated October 2007.  However, the Veteran's VA examination and treatment records do not corroborate his description of such severe left knee symptomatology.  Thus, the Board finds that the Veteran's currently assigned disability rating is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his left knee symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by this service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating for service-connected post-operative patellofemoral syndrome of the left knee is denied.


REMAND

Regarding the claim of entitlement to an increased rating for hypertensive cardiovascular disease, the issue was remanded in July 2013 in order to provide the Veteran with a VA examination to assess the current severity of the disability.  Pursuant to the Remand, the Veteran was afforded a VA examination in July 2014.  However, at the examination, myocardial perfusion imaging was not conducted; rather, reference was made to September 2011findings.  In particular, these September 2011 findings appear to have been used to determine the degree of left ventricular dysfunction expressed in percentage of ejection fraction.  Accordingly, the Board finds that the July 2014 examination to be inadequate with respect to the hypertensive cardiovascular disease claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that the appeal must again be remanded for a VA examination to assess the current severity of the service-connected hypertensive cardiovascular disease as the aforementioned evidence does not represent substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the claim of entitlement to an increased rating for migraine headaches, the Veteran was afforded a VA examination in July 2014 pursuant to the July 2013 Board Remand.  The July 2014 examiner described the Veteran as experiencing characteristic prostrating attacks of migraine headache pain once per month, in spite of the Veteran's report that he experienced prostrating headaches 6 to 10 times per month.  The examiner provided no explanation for his contradictory finding.  Moreover, the examiner determined that the Veteran does not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  However, the examiner did not explain his conclusion in light of the Veteran's assertion that he is unable to work when experiencing migraine headaches, secondary to his level of discomfort.  To this end, the Board notes that the Veteran reported to the October 2007 VA examiner that he missed two months of work during a twelve month period as a result of his migraine headaches.  As such, the Board finds that the July 2014 examination to be inadequate with respect to the migraine headaches claim.  See Barr, supra.  Thus, the Board finds that this matter must again be remanded for a VA examination to assess the current severity of the service-connected migraine headaches.

With regard to the claim of entitlement to service connection for an acquired psychiatric disability, the issue was remanded in July 2013 for the RO to attempt to verify the Veteran's claimed stressors.  To this end, the Board notes that the Veteran had reported witnessing a coyote eating a dead body in May 1978 while stationed at Camp Pendleton, California.  He had also asserted that he saw dead bodies while deployed to Honduras in June 1981; specifically, people who had been killed when Nicaragua invaded Honduras.  See the Veteran's stressor statements dated August 2013 and November 2007.  The Board notes that the Veteran had also indicated that he witnessed the death of a fellow soldier at Fort Bragg, North Carolina, during parachute training.  See the Veteran's statement received September 2007.  Pursuant to the July 2013 Remand, the RO submitted the Veteran's stressor statements concerning the coyote and his deployment in Honduras to the Joint Services Records Research Center (JSRRC).  The JSRRC was unable to verify the first stressor.  However, with regard to the claimed stressor concerning the Veteran's claimed deployment to Honduras, the JSRRC responded as follows, "[w]e are able to verify through historical information available to this office that in September of 1983 elements from the 1st Squadron, 17th Cavalry were deployed to Honduras and that US Army medical staff (unit designations unknown) treated over 70,000 medical and dental patients."  Crucially, despite this response, the RO did not seek to further verify the Veteran's claim of deployment to Honduras and associated stressor through the JSRRC or additional appropriate sources.  The Board also notes that the RO did not attempt to verify the Veteran's claimed stressor of witnessing the death of a fellow soldier during parachute training while stationed at Fort Bragg.  Accordingly, this issue must be remanded for appropriate inquiry to be pursued in order to develop the Veteran's claimed stressors.

With respect to the claims of entitlement to service connection for disabilities of the lumbar spine and hips, these matters were remanded in July 2013 in order to afford the Veteran a VA examination to address the etiology of the claimed disabilities including whether said disabilities were caused or aggravated by his service-connected disabilities.  Pursuant to the Remand, the Veteran was afforded a VA examination in July 2014 at which time the examiner failed to address the question of aggravation with respect to hip disability.  As to the lumbar spine disability, the examiner did indicate that the disability "could not have been caused or aggravated by the Veteran's service-connected mild (degenerative joint disease) DJD of the left knee."  However, the examiner failed to provide rationale in support of this conclusion.  Specifically, he failed to explain why the Veteran's lumbar spine disability was not caused or is not aggravated by his service-connected disabilities, to include the left knee disability.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.  As the Board's remand instructions have not been complied with, the claims of entitlement to service connection for disabilities of the lumbar spine and bilateral hips must be remanded so that this may be accomplished.  Accordingly, the Board finds that, upon remand, the examiner must address whether it is at least as likely as not that the diagnosed lumbar spine and bilateral hip disabilities are caused or aggravated by the Veteran's service-connected disabilities, to include post-operative patellofemoral syndrome of the left knee.

Also, upon remand, ongoing medical records should be obtained.

Finally, the TDIU claim is inextricably intertwined with the remanded claims, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from January 2015.  All such available documents must be associated with the claims file.

2. After obtaining any additional necessary details from the Veteran, attempt to verify his alleged stressors of:  (1) witnessing casualties of the Nicaraguan invasion of Honduras in June 1981; (2) witnessing the death of a fellow soldier during a parachuting accident when the Veteran was stationed at Fort Bragg, North Carolina.  The AOJ is to note that the law now mandates that sequential requests should be made until the entire timeframe is covered.  Associate all obtained evidence with the claims file, including any negative responses and documentation of all efforts to complete the research.

3. Schedule the Veteran for a VA cardiology examination with a physician with appropriate expertise to determine the current nature and severity of his service-connected hypertensive cardiovascular disease.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner is requested to provide an estimate of the level of activity expressed in METS (metabolic equivalents) resulting in dyspnea, fatigue, angina, dizziness or syncope; the episodes of congestive heart failure, if any; and the degree of left ventricular dysfunction expressed in percentage of ejection fraction.  The examiner is requested to comment on whether the Veteran's hypertensive cardiovascular disease is manifested by any episodes of congestive heart failure.

The examiner should also describe how the Veteran's hypertensive cardiovascular disease affects his functioning.  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and/or maintain gainful employment.

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.

4. Schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected migraine headaches.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The AOJ shall schedule the Veteran for an appropriate VA examination so as to determine the precise nature and severity of his service-connected tension headaches with photophobia.  The entire claims file and a copy of this remand must be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Measure and record all subjective and objective symptomatology of the Veteran's headaches.  Describe the frequency, severity, and duration of any characteristically prostrating attacks attributable to the service-connected migraine headaches, to include whether the attacks are completely prostrating or prolonged.

(b)  Offer an opinion as to the effect of the Veteran's headaches on his employability and activities of daily living, and specifically whether they are at least as likely as not productive of severe economic inadaptability. 

In rendering his/her opinion, the examiner should address the Veteran's contention, as documented by the October 2007 examiner, that his migraine headaches caused him to miss two months of work during a twelve month period.

A complete explanation or rationale must be provided for any opinion offered.  All lay and medical evidence must be considered.  If an opinion cannot be offered without resorting to speculation, the examiner shall indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

5. Then, the agency of original jurisdiction shall refer the VA claims file to a medical professional with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a)  Is it at least as likely as not that the Veteran's current lumbar spine and bilateral hip disabilities had their onset in service or are otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not any current lumbar spine and/or hip disability was caused or aggravated by a service-connected disability, to specifically include post-operative patellofemoral syndrome of the left knee?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner is advised that the Veteran is considered to be competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. Thereafter, the AOJ should readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


